DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment filed May 19, 2021, Applicant amended claims 1, 5, and 9.  Claims 1-12 are pending in the current application. 
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 2015/0186871 A1) in view of Horowitz (US 2013/0085835 A1).

Regarding claims 1, 5, and 9, Laracey discloses a computer implemented process, comprising: 
storing, by a server computer, information in computer readable storage, the stored information associating each of a plurality of transaction locations with a respective different token from among a plurality of different tokens that generate different time-varying, non-predictable codes, wherein each time-varying, non-predictable code of a token is a sequence of token values generated according to secret information, shared between the token and the server computer, and a time-varying value, wherein a current token value at a current time is a function of the secret information and the time-varying value based on the current time (Paragraph [0020]: checkout tokens stored by the transaction management system); 
using the stored information, identifying, by the server computer, a token associated with the determined transaction location (Paragraph [0092]: the transaction management system 230 assigns, generates or otherwise provides a checkout token for use in the transaction); 
the server computer-generating a current token value for the identified token associated with the transaction location, based on the time-varying non-predictable code for the identified token, using the secret information for the identified token stored at the server computer and a current time accessible to the server computer (Paragraph [0027]: different values contained in a checkout token may be used to represent different routing paths. As an illustrative example, routing rules and processing may be configured such that a value of "1111" found in a checkout token could indicate routing to a first transaction management system and the value of "1211" in a checkout token would indicate routing to a second transaction management system different from the first transaction management system); 
the server computer transmitting the requested digital content and the server-generated current token value to the mobile device (Paragraph [0028]: The checkout token included in the message is extracted and used by the transaction management system 130 to find a match with an existing identifier associated with an active mobile wallet session (established when the user operated the mobile device to perform the initial authentication). When a match occurs, the transaction management system 130 then performs processing as described in our co-pending applications referenced above and the user is presented with information); 
the mobile device receiving, from the server computer, and presenting, on an output of the mobile device, the digital content and the server-generated current token value (Paragraph [0028]: the user is presented with information such as, for example: an amount due, a merchant name, a list of available payment instruments, a list of available offers, and perhaps a button to select to confirm the transaction); 
a token at the transaction location generating a current token value based on the time-varying, non-predictable code of the token, using secret information stored in the token and a current time accessible to the token (Paragraph [0093]: the checkout token is passed to the NFC reader in a message formatted pursuant to an NFC payment scheme (such as the Visa.RTM. Paywave, Discover.RTM. "Zip", or the MasterCard.RTM. PayPass schemes). Further, in some embodiments, the checkout token may be formatted as a PAN and passed in a field of a message typically used for a PAN in a payment transaction); 
the token presenting the token-generated current token value on an output device associated with the token (Paragraph [0093]); 
receiving, by a computing device, an input indicating whether the token-generated current token value as presented on the output device matches the server-generated current token value as presented on the output of the mobile device thereby indicating the digital content presented on the mobile device originates from the source (Paragraph [0049]: The transaction management system 230 matches the customer payment authorization request (received from the mobile device 202 over network 201) with the merchant payment authorization request (received from the merchant 208 over network 220) by using the checkout token ); 
the mobile device scanning a secondary token at the location and sending an image of the secondary token to the server computer (Paragraph [0115]: The camera may be used, for example, to capture or capture images of a checkout token associated with a merchant point of sale location…, when the payment application is activated to make a purchase transaction, the camera 722 may be placed in a ready mode of operation so that as soon as the camera lens and sensor 722 are placed proximate to a checkout token, the camera lens and sensor 722 may be operated to capture an image of the checkout token for use in the payment application.); 
the server computer processing the image of the secondary token and sending to the mobile device an indication of whether the secondary token is confirmed (Paragraph [0115]); 
wherein the computing device does not have a computer network connection to a centralized database to validate that the digital content presented on the mobile device originates from the source (Paragraph [0099]); 
processing, by the computing device, a transaction associated with the digital content presented on the mobile device based on at least the input indicating that both the token- generated current token value as presented on the output device matches the server-generated current token value as presented on the output of the mobile device and the scanned secondary token is confirmed by the server (Paragraph [0099]).
Laracey discloses the limitations above.  Laracey does not explicitly disclose:
receiving, at a time, by the server computer, a request from a mobile device for digital content associated with a source; 
in response to the request, determining, by the server computer, a transaction location, based on a geographic location of the mobile device at the time of the request.
Horowitz teaches:
receiving, at a time, by the server computer, a request from a mobile device for digital content associated with a source (Paragraph [0046]: a coupon server, such as coupon server 210, receives a request indicating that a coupon offer should be made available to a user via the user's coupon server account. The request may be received as a result of input from the user at client 220); 
in response to the request, determining, by the server computer, a transaction location, based on a geographic location of the mobile device at the time of the request (Paragraph [0136]: coupon server 210 may be configured to deny a request to generate a coupon for a user if an equivalent coupon has already been generated from client 220/228. Coupon server 210 may further be configured to deny a client permission to print a coupon based on geographic information associated with the client).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Laracey to receiving, at a time, by the server computer, a request from a mobile device for digital content associated with a source;  and in response to the request, determining, by the server computer, a transaction location, based on a geographic location of the mobile device at the time of the request as taught by Horowitz because it would have improved the digital content sent to the user during transactions. Laracey discloses managing mobile devices and payment terminals for use in payment, loyalty, and offer and coupon transactions (Laracey Abstract). Using the system for applying mobile digital coupons at the point of sale of Horowitz would provide coupon offers that are valuable enough for the customer to view an offer or obtain a coupon for the offer thereby improving the value of coupon from a retailer or advertiser perspective (Horowitz Paragraph [0007]). 
Regarding claim 2, Laracey discloses wherein the server computer comprises a token server that stores the stored information associating transaction locations with tokens and a content delivery system that provides digital content, and wherein, the process comprises: 
the content delivery system receiving the request from the mobile device (Paragraph [0045]); 
the content delivery system providing the requested digital content to the mobile device (Paragraph [0045]); 
the content delivery system determining the transaction location (Paragraph [0115]); 
the content delivery system requesting the server-generated current token value for the transaction location from the token server (Paragraph [0027]); and 
the token server generating the server-generated current token value (Paragraph [0093]).
Regarding claims 4, 8, and 12, Laracey discloses wherein the stored information comprises, for each token, a token identifier, a location, and an identifier of an entity at the location (Paragraph [0020]).
Regarding claims 6 and 10, Laracey discloses wherein the server computer comprises: 
a token server that stores the stored information associating transaction locations with tokens and operative to generate a current token value for a token associated with a transaction location (Paragraph [0020]); and 
a content delivery system operative to receive the request from the mobile device, to provide the requested digital content, and to determine the transaction location, and to request the server-generated current token value for the transaction location from the token server (Paragraph [0045]).

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 2015/0186871 A1) in view of Horowitz (US 2013/0085835 A1) in further view of Sahin et al. (US 10,102,356 B1)

Regarding claims 3, 7, and 11, Laracey, in view of Horowitz, does not explicitly disclose:
wherein the token generates a token value at fixed intervals of time using a built-in clock and a random key associated with and unique to the token.
Sahin teaches:
 wherein the token generates a token value at fixed intervals of time using a built-in clock and a random key associated with and unique to the token (Column 11, line 55  to Column 12, line 1: RSA SecurID® by EMC Corporation provides a two-factor authentication including a first factor that is a password, such as a user-specified secret or password, and a second factor that is a number generated by a token, such as a hardware component, token or “fob” where a new number is generated by the token at each occurrence of a fixed time interval. For example, the token may be the hardware component that generates and displays a new random number every 60 seconds. The hardware component or “fob” may be assigned to a particular user such as having a particular user identifier. The hardware component may generate each new random number using a built-in clock and the hardware component or fob's factory-encoded random key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Laracey to wherein the token generates a token value at fixed intervals of time using a built-in clock and a random key associated with and unique to the token by Sahin because it would have improved the digital content sent to the user during transactions. Laracey, in view of Horowitz, discloses managing mobile devices and payment terminals for use in payment, loyalty, and offer and coupon transactions (Laracey Abstract). Using the system for securing storage control path against unauthorized access of Sahin would provide more secure authentication of various transactions (Sahin Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621